Criminal Case Template




COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


JOEY P. DEHART D/B/A AMERICAN
TRENCH,

                            Appellant,

v.

UNIFIRST CORPORATION,

                            Appellee.

§

§

§

§

§

No. 08-03-00137-CV

Appeal from the

394th District Court

of Brewster County, Texas

(TC#2000-10-B7603-CV)


MEMORANDUM OPINION ON MOTION TO WITHDRAW APPEAL

	Unifirst Corporation sued Joey P. DeHart, doing business as American Trench, for
breach of contract.  The trial court granted a summary judgment in favor of Unifirst for
$4,422.66, plus interest and attorney's fees in the amount of $750.  DeHart filed a pro se
notice of appeal.  DeHart has now filed a "Motion to Withdraw Appeal," stating that he
has filed a petition for bankruptcy and "[t]herefore, this appeal is no longer necessary as
the judgment is part of the bankruptcy estate."
	Rule 8.2 of the Texas Rules of Appellate Procedure provides that "[a] bankruptcy
suspends the appeal and all periods in these rules from the date when the bankruptcy
petition is filed until the appellate court reinstates or severs the appeal in accordance with
federal law."  Pursuant to this rule, if a bankruptcy petition has been filed, we cannot act
on DeHart's motion to withdraw the appeal.
	DeHart's proper course of action is to file in this Court a notice of bankruptcy in
compliance with Rule 8.1 of the Texas Rules of Appellate Procedure.  The notice must
include the bankrupt party's name, the court in which the bankruptcy proceeding is
pending, the bankruptcy proceeding's style and case number, the date when the
bankruptcy petition was filed, and an authenticated copy of the pages of the bankruptcy
petition that show when the petition was filed.  See Tex. R. App. P. 8.1.  Upon receipt of
the notice, this appeal will be abated until we receive a motion to reinstate showing that
the automatic stay has been lifted or that we are otherwise authorized by federal law or
the bankruptcy court to reinstate the appeal.  See Tex. R. App. P. 8.3(a).

						SUSAN LARSEN, Justice
July 10, 2003

Before Panel No. 1
Larsen, McClure, and Chew, JJ.